Exhibit 10.2

 

MORTGAGE WAREHOUSE LOAN AND SECURITY AGREEMENT

 

THIS AGREEMENT entered into effective as of this day, June 1, 2004, by and
between Duxford Financial, Inc. and/or Bayport Mortgage, L. P., a California
Corporation_with offices at 1300 Dove Street, Suite 200, Newport Beach, CA 92660
(hereinafter sometimes referred to as “Borrower”) and First Tennessee Bank, 165
Madison Ave., Memphis, Tennessee (hereinafter referred to as “Bank”).

 

W I T N E S S E T H

 

WHEREAS, Borrower is engaged in the business of originating and/or acquiring
mortgage loans secured by mortgages upon improved, residential real property,
including mortgage loans insured or to be insured by the Federal Housing
Administration (FHA), loans guaranteed or to be guaranteed by the Veterans
Administration (VA) and conventional loans and

 

WHEREAS, Borrower desires to borrow money from Bank under the Line of Credit to
assist in funding the origination and/or acquisition of such mortgage loans,
granting unto the Bank a first lien security interest in (i) each such mortgage
loan (ii) all contract and related rights with respect to each such Lock related
thereto (iii) the proceeds from the sale of such mortgage loans (iv) all deposit
accounts of Borrower maintained at Bank and (v) other collateral (collectively,
“Collateral”) to secure such Line of Credit, and the Bank is willing to provide
financing to assist in funding the origination and/or acquisition of such
mortgage loans with advances under the Line of Credit on the security of such
Collateral and

 

WHEREAS, this Agreement has been entered into by the parties for the purpose of
confirming the terms and conditions under which all advances under the Line of
Credit shall be made by the Bank on behalf of the Borrower to assist in funding
the origination and/or acquisition of such mortgage loans.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1. DEFINITIONS

 

“Advance” shall mean any provision of money or credit to or for the benefit of
Borrower pursuant to this Agreement.

 

“Advance Amount” shall mean the sum of (a) the unpaid principal balance of the
Eligible Mortgage Loan minus (b) all amounts shown on the HUD-1 which are to be
disbursed to and retained by the Borrower.

 

“Advance Date” shall mean the date the Closing Check is presented to the Bank’s
Mortgage Warehouse Lending Division for payment in accordance with Section 2.3.
hereof.

 

“Advance Documents” with respect to any funding, shall mean the documentation
described in Section 2.3.5.

 

“Advance Request and Supplemental Closing Instructions” shall mean that document
to be executed by Borrower and Closing Agent with respect to each Eligible
Mortgage Loan to be funded hereunder and which shall serve as a cash advance
request hereunder by Borrower, in the form of Exhibit A attached hereto, which
may be changed from time to time at the sole discretion of the Bank.

 

“Bailee Letter” shall mean a letter in the form of Exhibit C attached hereto
which shall be attached to the front of every Mortgage Note by the Bank and used
by the Bank and its bailees for the purposes stated therein.

 

“Bank” shall mean First Tennessee Bank, Memphis, Tennessee.

 

“Base Rate” shall mean the Bank’s base commercial rate of interest which is
established from time to time by the Bank, each change in the Base Rate to
become effective, without notice to the Borrower, on the effective date of each
change in the Base Rate.

 

“Business Day” shall mean 8:30 AM until 4:00 PM, Central Time, any Monday,
Tuesday, Wednesday, Thursday or Friday on which the Bank is open for the
transaction of business in Memphis, Tennessee. All payments to the Warehouse
Line of Credit received after 4:00 PM shall be included in the following
Business Day.

 

“Closing Agent” shall mean the attorney or title company designated by the
Borrower to close the Eligible Mortgage Loan on behalf of Borrower.

 

“Closing Check” shall mean a check or wire transfer drawn on the Warehouse
Clearing Account and payable to the closing agent for the sole purpose of
closing or acquiring an Eligible Mortgage Loan.



--------------------------------------------------------------------------------

“Collateral” shall mean each Mortgage Note and such other collateral as may be
pledged to Bank pursuant to this Agreement as described in section 2.8.1.

 

“Combined Net Worth” shall mean that sum calculated as follows from borrower and
guarantor financial statements, each prepared as of the same date: Borrower’s
Tangible Net worth plus Guarantor(s)’ Tangible Net Worth minus the sum of the
following, If included in the Guarantor’s Tangible Net Worth: assets held
jointly unless all owners guaranty the debt secured hereby, Guarantor’s equity
in the Borrower, receivables due from the Borrower, unverified and unrealized
appreciation in personal residence(s), equity in automobiles and other personal
property, and unsecured receivables, MINUS payables due to Borrower.

 

“Commitment Letter” shall mean that letter from the Bank to the Borrower which
describes the terms under which this Agreement is being entered into and which
shall be considered a part hereof, a copy of which is attached hereto as Exhibit
“F”,

 

“Committed Line” shall be $20,000,000.00 and shall mean that portion of the
Maximum Line of Credit which the Bank agrees to provide assuming all conditions
precedent to each Advance request have been met by the Borrower.

 

“Eligible Mortgage Loan” shall mean each residential loan evidenced by a
Mortgage Note, Mortgage and related documents, which has been originated or
acquired by the Borrower, and which has been, or is to be, pledged to the Bank
as Collateral for the Line of Credit, and which meets all criteria specified in
the Schedule of Eligible Mortgage Loan Criteria attached hereto as Exhibit “G”,
and which may change from time to time at the sole discretion of the Bank.

 

“Eligible Prime Mortgage Loan” shall mean an Eligible Mortgage Loan which
conforms to FHA, VA, FHLMC, or FNMA guidelines. An Eligible Mortgage Loan which
conforms to all FNMA guidelines except maximum loan size and debt ratios shall
be considered to be an Eligible Prime Mortgage Loan.

 

“Eligible Sub-prime Mortgage Loan” shall mean any Eligible Mortgage Loan which
is not an Eligible Prime Mortgage Loan.

 

“Funding Date” shall mean the earlier of:

 

  1. the date on the face of the Closing Check, which shall be equal to the date
the proceeds from the Eligible Mortgage Loan are disbursed by the Closing Agent;
OR

 

  2. the date the Closing Check is deposited into an account of the Closing
Agent.

 

“Guarantor(s)” shall mean None.

 

“Line of Credit” or “Loan” shall mean the credit facility governed hereby.

 

“Liquidity” shall mean the sum of all Borrower and Guarantor assets owned and
held in cash or accounts which can be converted to cash within 30 days,
including but not limited to checking accounts, money market or savings,
certificates of deposit, and marketable securities. IRA’s owned and held in
assets which can be converted to cash within 30 days will be discounted by a
factor of 40%.

 

“Loan Account” shall mean that account established by the Bank pursuant to
Section 2.2. hereof.

 

“Lock” with respect to any Eligible Mortgage Loan shall mean the obligation of a
Qualified Investor to Purchase such Eligible Mortgage Loan upon its presentation
to the Qualified Investor by or on behalf of the Borrower, as well as the full
amount which such Qualified Investor has committed to pay for the same.

 

“Master Promissory Note” shall mean that note of even date herewith described in
Section 2.2,, a copy of which is attached hereto as Exhibit “B”, and any
extensions, modifications, and renewals thereof.

 

“Maximum Line of Credit” shall be Thirty Million Dollars ($30,000,000.00) and
shall consist of the sum of the Committed Line plus the Uncommitted Line.

 

“Mortgage” shall mean or refer to the deed of trust, mortgage or other
instrument granting to the Borrower, or the holder of such deed of trust,
mortgage or instrument, a mortgage lien upon the property therein described.

 

“Mortgage Note Rate” shall mean the interest rate stated on each Mortgage Note.

 

“Mortgage Note” shall mean an original promissory note evidencing an Eligible
Mortgage Loan.



--------------------------------------------------------------------------------

“Mortgagor” shall mean that person or persons executing and delivering the
Mortgage Note and Mortgage.

 

“One Month LIBOR” shall mean the London Inter-Bank Offered Rate for a one month
term as published in the Wall Street Journal, each change in One Month LIBOR to
become effective, without notice to the Borrower, on the date of publication of
each such change.

 

“Purchase” shall mean the act of a Qualified Investor or other person or entity
providing funds and remittance advice to the Bank in accordance with the wire
transfer instructions set forth on the applicable Bailee Letter in an amount and
in a manner sufficient to cause Bank to release its security interest as
provided hereunder.

 

“Purchase Date” shall mean the Business Day upon which the Bank receives both 1)
the Purchase Price, plus all accrued interest and other payments, if any, due on
the Purchase of the Eligible Mortgage Loan, and 2) remittance instructions
pertaining to such purchase proceeds.

 

“Purchase Price” shall mean the dollar amount the Qualified Investor has
contracted or agreed to pay for the Purchase of the particular Eligible Mortgage
Loan, not including any premium or other sums allocated to or for the purchase
of servicing rights and not including any sums for any interest that has or will
have accrued on the Eligible Mortgage Loan from the date it is closed by the
Closing Agent until the date the Eligible Mortgage Loan is actually purchased by
the Qualified Investor.

 

“Qualified Investor” shall mean an investor listed on Exhibit E attached hereto
and approved by the Bank to Purchase Mortgage Loans.

 

“Tangible Net Worth” shall mean total assets minus total liabilities MINUS the
sum of: goodwill, organization costs, receivables due from parties related to
this credit, and other assets as specified by Bank as unacceptable, PLUS
payables due to parties related to this credit, all measured in accordance with
GAAP.

 

“Termination Date” shall mean the first to occur of (i) the maturity date stated
in the Master Promissory Note, or (ii) the occurrence of an Event of Default.

 

“Uncommitted Line” or “Bulge Line” or “Guidance Line” shall be $10,000,000.00
and shall mean that portion of the Maximum Line of Credit which the Bank may in
its sole discretion provide, notwithstanding whether all conditions precedent to
each Advance request have been met by the Borrower. The Bank is under no
obligation to honor any Advance request related to the Uncommitted Line.

 

“Warehouse Clearing Account” shall mean that account at Bank on which the
Closing Checks will be drawn to fund, in whole or in part, the closing and/or
acquisition of Eligible Mortgage Loans.

 

All financial terms used herein shall have the meaning ascribed thereto in
accordance with generally accepted accounting principles.

 

2. WAREHOUSE LINE USAGE.

 

2.1. Maximum Line. The sum of all outstanding advances under this Agreement
shall not exceed the Maximum Line of Credit. Bank and Borrower agree that
$20,000,000.00 of the Maximum Line of Credit shall be offered by the Bank in the
form of a Committed Line, and that $10,000,000.00 of the Maximum Line of Credit
shall be offered by the Bank in the form of an Uncommitted Line or Bulge Line.
Requests for advances of amounts offered under an Uncommitted Line may or may
not be honored by the Bank at the Bank’s sole discretion. Subject to the
foregoing, the total amount of funds to be provided to the Closing Agent on
Borrower’s behalf to assist in funding the origination of an Eligible Mortgage
Loan shall not exceed the Advance Amount, unless otherwise agreed upon by Bank
in writing. Bank shall have no obligation to make any advance under this Line of
Credit against the security of any residential loan, the original principal
amount of which exceeds seven hundred fifty thousand dollars ($750,000). In no
case shall Bank have any obligation to make any Advance under this Line of
Credit to the extent that such action may, in the judgment of the Bank, violate
the legal lending limits applicable to Bank imposed by any applicable laws,
rules, regulations or interpretations thereof. Borrower is aware that Advances
made under the Line of Credit must be aggregated with other loans to Borrower
and certain affiliates of Borrower for purposes of calculating Bank’s legal
lending limit. Borrower represents and warrants to Bank that Borrower does not
exceed Bank’s loan to one borrower limits.



--------------------------------------------------------------------------------

2.2. Loan Account. Borrower shall execute a Master Promissory Note in the amount
of the maximum Line of Credit and Bank shall maintain a Loan Account for the
Borrower which shall be debited to the extent of any loans to or Advances for
the account of Borrower made by Bank pursuant to this Agreement. Borrower’s Loan
Account shall be credited with the proceeds of the sale of Eligible Mortgage
Loans to Qualified Investors which are received in good funds by Bank, and with
such other funds actually received by Bank to reduce Borrower’s indebtedness
under the Line of Credit. Bank shall render to Borrower a monthly statement of
Borrower’s Loan Account established pursuant to this Agreement showing all
debits and credits thereto, which statement of account shall be considered
correct and binding upon Borrower unless Borrower should give to Bank, within
seven (7) days from receipt of such statement, written notice of any exceptions
thereto, each of which exception shall be specified in such notice. It is the
intention of the parties that Borrower’s indebtedness under this Agreement shall
be evidenced by this Agreement and the Master Promissory Note.

 

2.3. Funding of Line. Bank will provide a Warehouse Clearing Account upon which
Borrower will draw funds either by check or by wire transfer in an amount equal
to the Advance Amount of the Eligible Mortgage Loan to be closed or acquired in
accordance with Bank’s then-current funding procedures, which procedures Bank
may change from time to time at its sole discretion. Advances under the Line of
Credit will be made by the Bank (assuming all conditions precedent thereto have
been met or waived by the Bank) to cover the Closing Check(s) given by Borrower
to close or acquire the applicable Eligible Mortgage Loans. The Bank will charge
a warehouse fee of $40.00 for each Advance under the Line of Credit funded via
check. The Bank will charge a warehouse fee of $125.00 for each Advance under
the Line of Credit funded via wire transfer. However, the Bank’s obligation to
fund Advances under the Line of Credit to cover the Closing Check presented to
Bank in respect to any Eligible Mortgage Loan is subject to satisfaction of the
following conditions precedent:

 

  2.3.1.  The Committed Line portion of the Borrower’s Maximum Line of Credit
shall not be exceeded

 

  2.3.2.  There shall exist no condition or event constituting an Event of
Default as defined in Article 6 hereof or under the Master Promissory Note

 

  2.3.3.  The warranties included in Article 3 hereof shall be true and correct
as though made at such time of presentment and Borrower shall have performed, or
caused to have been performed, all of its covenants under this Agreement through
such time

 

  2.3.4.  Borrower shall have furnished the following documents to Bank with
respect to each Eligible Mortgage Loan to be closed and funded hereunder no
later than the date the Eligible Mortgage Loan is scheduled to be closed or
acquired:

 

  2.3.4.1.  A copy of the Advance Request and Supplemental Closing Instructions,
completed in all material respects and

 

  2.3.4.2.  Such other documentation as to any Eligible Mortgage Loan as the
Bank may reasonably request.

 

  2.3.5. Borrower shall deliver or have caused the Closing Agent to deliver to
the Bank the following documents with respect to the Eligible Mortgage Loan
closed and to be funded hereunder within two (2) Business Days following the
closing of such Eligible Mortgage Loan:

 

  2.3.5.1.  The Advance Request and Supplemental Closing Instructions on the
Bank’s then current form, completed in all material respects and manually
executed by both the Borrower and the Closing Agent

 

  2.3.5.2.  A copy of the Lock pertaining to each Eligible Prime Mortgage Loan

 

  2.3.5.3.  A copy of the Underwriter’s approval pertaining to each Eligible
Sub-prime Mortgage Loan

 

  2.3.5.4.  A copy of the HUD-1 Settlement Statement

 

  2.3.5.5.  The original Mortgage Note manually executed by the Mortgagor under
the Eligible Mortgage Loan, endorsed in blank, along with all addenda, riders,
powers, and/or other documents which together constitute the entire negotiable
Mortgage Note, plus a photocopy of the original Mortgage Note along with all
addenda, riders, etc., and



--------------------------------------------------------------------------------

  2.3.5.6.  Such other documentation as to any Eligible Mortgage Loans as the
Bank may have reasonably requested in writing, including any of the same as may
be required by any Qualified Investor or any guarantor or purchaser of such
Eligible Mortgage Loans.

 

All documentation shall be satisfactory in form and substance to Bank. All such
documentation requiring the signature of the Borrower shall have been signed by
a duly authorized officer of Borrower, and Bank shall be and it is hereby so
authorized, to rely upon any signature on any such document as having been
authorized. Bank may, in its sole and absolute discretion, agree to and make an
Advance to cover the Closing Check presented with regard to an Eligible Mortgage
Loan(s) regardless of whether all of the documents required by Section 2.3.5.
have been delivered to Bank within two (2) Business Days after the Eligible
Mortgage Loan is closed if the requirements of Sections 2.3.1. through 2.3.4.
have been met provided, however, that Bank’s determination to waive the
requirements of the delivery of the Advance Documents to the Bank in accordance
with Section 2.3.5. and to Advance funds sufficient to cover the Closing Check
issued to the Closing Agent in respect to the particular Eligible Mortgage
Loan(s) shall not be deemed to be or construed as a waiver of such term or
condition with respect to any other Eligible Mortgage Loan or Loans, nor shall
such operate as a waiver of Borrower’s breach of this Agreement by its failure
to fulfill all conditions precedent. In such event, notwithstanding Bank’s
decision to make the Advance sufficient to cover the Closing Check, Bank still
may, in its sole and absolute discretion, declare an Event of Default hereunder
and take such steps or actions hereunder or under the Master Promissory Note as
are available, including, but not limited to, refusing to make any further
Advances under this Agreement and/or accelerating the maturity of the Master
Promissory Note.

 

Notwithstanding the occurrence of Termination Date, the Bank, at its sole and
absolute discretion, may thereafter permit the Borrower to draw funds hereunder
in accordance with the terms, conditions and provisions hereof. Any draws
permitted by Bank after the Termination Date shall not constitute an extension,
renewal or modification of the Line of Credit or the Termination Date, the
waiver by Bank of any Event of Default, or otherwise obligate the Bank to permit
subsequent draws hereunder.

 

2.4. Additional Documentation. Borrower covenants that it will promptly obtain
and deliver, or cause to be obtained and delivered any additional loan or other
documentation reasonably requested by Bank which is customary in the mortgage
banking business in order to make each Eligible Mortgage Loan marketable. Upon
demand by the Bank, the Borrower shall deliver to the Bank any and all
collateral pertaining to each Eligible Mortgage Loan.

 

2.5. Confirmation. Upon receipt of the documentation called for in subsection
2.3.5. above, Bank will review such documentation for adequacy and accuracy. In
the event Bank should not receive all of the documentation required or requested
with respect to the Eligible Mortgage Loan(s) within two (2) days of the Closing
of the particular Eligible Mortgage Loan, Borrower covenants and agrees to
deliver, or cause to be delivered, the missing or necessary documents to the
Bank as soon as reasonably practical after receipt of notice of any document
deficiency.

 

2.6. Repayment of Line of Credit. The entire principal amount of each individual
Advance under the Line of Credit, and all fees and interest accrued thereon,
shall be payable, on the earlier of:

 

  2.6.1   Forty-Five (45) days from the Funding Date of the Eligible Mortgage
Loan, or

 

  2.6.2.  The Purchase Date for the Eligible Mortgage Loan(s), or

 

  2.6.3.  The earliest date on which the Eligible Mortgage Loan becomes past due
60 days or more, or

 

  2.6.4.  The date the Borrower assigns, sells, transfers, conveys, or commences
foreclosure upon the Eligible Mortgage Loan closed or acquired with respect
thereto, or

 

  2.6.5.  Termination of this Agreement.

 

Interest on Line of Credit. Borrower agrees to pay interest from the Funding
Date until the repayment of such Advance in accordance with Section 2.6., above.
The disbursed and unpaid principal balances of the indebtedness secured hereby
shall bear interest prior to repayment at a variable rate per annum (“Warehouse
Rate”) which shall, from day to day, be equal to the lesser of (a) the maximum
effective variable contract rate of interest (“Maximum Rate”) which Bank may
from time to time lawfully charge, or (b) a rate equal to One Month LIBOR +
2.75%. It is agreed that interest on the Master Promissory Note shall be
calculated on the basis of a 365 (366 in Leap year) day year unless calculation
on that basis would result in Bank receiving interest at a rate in excess of the
maximum rate of interest which Bank is permitted by law to contract for and
charge, in which case such indebtedness shall bear interest at such



--------------------------------------------------------------------------------

maximum rate. The indebtedness shall also bear interest after maturity (whether
by demand, acceleration or otherwise) at the maximum rate of interest which Bank
is permitted by law to contract for and charge thereon.

 

2.8. Bank’s Security Interest and Lien.

 

  2.8.1.  Grant of Security Interests. The Borrower hereby pledges, assigns,
conveys, mortgages, transfers and grants to Bank a security interest in and to
the following, and to the extent the documents, instruments or other items
evidencing and representing the following have not been delivered to Borrower,
Borrower hereby covenants and agrees to deliver such documents, instruments or
other items (the “Collateral”) to Bank:

 

  2.8.1.1. The Mortgage Note for or with respect to each Eligible Mortgage Loan
funded in whole or in part with an Advance under this Line of Credit, and all of
the indebtedness evidenced by such Mortgage Notes

 

  2.8.1.2.  Any and all contract rights of Borrower under or with respect to
each Lock for an Eligible Mortgage Loan, including, but not limited to, the
right to collect and retain the proceeds from the sale of any Eligible Mortgage
Loan to a Qualified Investor (or any other purchaser should the Qualified
Investor fail or refuse to Purchase the Eligible Mortgage Loan), together with
any guarantees, security interests, escrows and deposits, if any, securing
payments thereof arising from or under the contract and/or the Lock

 

  2.8.1.3.  All of its right, title and interest in and to the Mortgages and
other instruments securing the payment of the indebtedness evidenced by the
Mortgage Notes including, but not limited to, all escrows included thereunder
and all servicing rights and proceeds from the sale of servicing rights, (and
Borrower hereby subrogates the Bank to its position as lien holder to the end
that Bank may, at its election, exercise, if necessary, in Borrower’s name, all
of the rights of the beneficiary of said Mortgages and other similar security
instruments)

 

  2.8.1.4.  All proceeds from the sale or transfer of each Eligible Mortgage
Loan

 

  2.8.1.5.  All deposits of Borrower (whether general or special, time or
demand, provisional or final, or individual or joint) maintained with or at Bank
or any of its affiliates, custodians or designees

 

  2.8.1.6.  All escrows, deposits, and other monies or consideration received by
or on behalf of Borrower with respect to each Eligible Mortgage Loan funded, in
whole or in part with an Advance under this Line of Credit, including, but not
limited to, escrows for insurance, taxes and interest and payments made under
the Eligible Mortgage Loan by the Mortgagor

 

  2.8.1.7.  All proceeds of any hazard insurance which may arise from damage to
or destruction of any property directly or indirectly securing Borrower’s
indebtedness which may arise under this Agreement

 

  2.8.1.8.  Borrower’s right, title and interest in and to any private mortgage
insurance in effect with respect to such Eligible Mortgage Loans and the
proceeds thereof

 

  2.8.1.9.  Borrower’s right, title and interest in and to any hazard insurance,
liability insurance and title insurance pertaining to the residences encompassed
by the Eligible Mortgage Loans and proceeds thereof

 

  2.8.1.10.  All appraisals, surveys, insurance certificates, termite reports
and other loan documents pertaining to the Eligible Mortgage Loans delivered to
the Bank.

 

  2.8.1.11.  All general intangibles pertaining to the Eligible Mortgage Loans
delivered to the Bank

 

  2.8.1.12.  All of the Borrower’s ledger and account cards, computer tapes,
disks and printouts, and books and records of Borrower; and any and all other
properties and assets of Borrower of whatever nature, tangible or intangible,
wherever located and whether now or hereafter existing relating to the Eligible
Mortgage Loans delivered to the Bank



--------------------------------------------------------------------------------

 

whether now existing or hereafter acquired or created, whether owned
beneficially or of record and whether owned individually, jointly or otherwise,
together with any and all products and proceeds thereof, all payments and other
distributions with respect thereto and any and all renewals, substitutions,
modifications and extensions of any and all of the foregoing (the “Collateral”),
as security for the full and timely payment and satisfaction of all of the
Borrower’s obligations hereunder and under the Master Promissory Note, or under
any other note or agreement with the Bank, in all cases as and when due. Items
released in writing by Bank from time to time from the lien of this Agreement
shall no longer be considered Collateral hereunder. But this assignment is made
for the purpose of securing an indebtedness of the Borrower to the Bank, and it
is a condition hereof that in the event the Borrower should well and fully
perform all its duties, both direct and indirect, as obligor under this
Agreement and the Master Promissory Note heretofore executed, together with any
and all other obligations of Borrower, this assignment shall be void. But in the
event of any default by Borrower in any obligation to the Bank or under any
other agreement or promissory note, then, and in such event, Bank shall have all
rights accorded Borrower under such documents, and Bank may take and receive all
payment under the Mortgage Note(s) and other Collateral assigned hereby and any
and all proceeds or product thereof, and take any legal action in respect of
such Collateral as the Borrower might absent this assignment. This assignment
constitutes a pledge and creates and grants and Borrower hereby creates and
grants to Bank a security interest, under the terms of the Uniform Commercial
Code in the above described Collateral and all remedies afforded by the Uniform
Commercial Code for default are hereby granted unto the Bank. Furthermore, the
pledge created hereunder may be perfected by the delivery of the Mortgage Notes
to a third party as bailee and failure of Bank to have physical possession
thereof shall not in such event invalidate this pledge or its perfection, if
such bailee is given notice of this assignment.

 

  2.8.2   Collateral Assignments. Notwithstanding the security interest granted
by Borrower to Bank in the Collateral, Borrower understands and agrees that
should Bank request such in writing, Borrower will execute and deliver to its
Closing Agent(s) for subsequent delivery to Bank, a separate Collateral
Assignment of Notes, Deeds of Trust/Mortgages and Security Agreement with
respect to each Eligible Mortgage Loan to be funded, in whole or in part with an
Advance or Advances hereunder. Borrower also will execute and deliver with this
Agreement a separate Collateral Assignment of Contract Rights and Security
Agreement with respect to each Qualified Investor to which it will sell Eligible
Mortgage Loans funded, in whole or in part hereunder, and for each new Qualified
Investor with which Borrower contracts hereafter to sell Eligible Mortgage Loans
to be funded, in whole or in part hereunder. Notwithstanding the fact that
separate instruments will be used, the security interests granted herein shall
be in addition to the security interests granted in each such document, and not
in substitution or cancellation thereof, so that Bank’s security interest in the
Collateral shall be construed and expanded to the fullest extent possible.

 

  2.8.3.  Collateral Documentation. Borrower covenants and agrees to deliver to
Bank such assignments, pledges, deeds, financing statements, consents,
bailments, and other instruments, documents and agreements as Bank or its
counsel may deem necessary or appropriate to evidence, confirm, effect or
perfect any security interest granted or required to be granted under this
Agreement, the Master Promissory Note, or any other instrument or agreement as
may be acceptable to Bank. Borrower hereby irrevocably authorizes the Bank in
its discretion: (i) to file without the signature of the Borrower any and all
financing statements, modifications and continuations in respect to the
Collateral and the transactions contemplated by this Agreement (ii) to sign any
such statement, modification or continuation on behalf of the Borrower if the
Bank deems such signature necessary or desirable under applicable law and (iii)
to file a carbon, photographic or other reproduction of any financing statement
or modification if the Bank deems such filing necessary or desirable under
applicable law provided that so long as no Event of Default is then continuing,
the Bank shall accord the Borrower an opportunity to review and sign any
proposed financing statement or modification (but not continuation), with the
Bank exercising its authority hereunder to sign on behalf of the Borrower if the
Borrower has not signed within a reasonable period of time (not to exceed 30
days) and provided further that the failure to send any such copy for review or
signature shall not affect the validity or enforceability of any such signature
and filing by the Bank. The Borrower shall promptly reimburse the Bank for all
costs and expenses incurred in connection with the preparation and filing of any
such document, including, but not limited to, stamp taxes, recording taxes,
privilege taxes, and filing fees. The Bank shall send a copy of any such filing
to the Borrower provided, however, that the failure to send that copy shall not
affect the validity or enforceability of any such filing. The Bank shall not be
liable for any mistake in or failure to file any financing statement,
modification or continuation.

 

  2.8.4. 

Right of Setoff. Borrower acknowledges that in addition to the Collateral which
Borrower has pledged to Bank to secure its obligations to the Bank pursuant to
this Agreement, and any other borrowings, Bank shall have such other or
additional liens and rights as may be available, including, but not limited to,
the right of setoff against all of Borrower’s right, title and interest in and
to the balance of every deposit account of Borrower at



--------------------------------------------------------------------------------

 

Bank, now or at anytime hereafter existing. Bank shall have a right to offset
any amounts owed by the Borrower under this Agreement and/or the Master
Promissory Note against amounts held in every deposit account of the Borrower at
the Bank. Borrower acknowledges and agrees that in addition to such other rights
as Bank may have, and not by way of limitation, should Bank in good faith ever
deem itself to be insecure at any time in relation to any obligations of
Borrower to Bank, whether arising in connection with this Agreement or
otherwise, any and all obligations and liabilities of Borrower to Bank shall
become due and payable forthwith without notice or demand and Borrower hereby
expressly authorizes Bank to apply any balance of deposits and any sums credited
by or due from Bank to Borrower in general account or otherwise, to the payment
of any and all obligations and liabilities of Borrower to Bank.

 

  2.8.5.  Release of Security Interests and Liens. With respect to the Eligible
Mortgage Loans that are subject to this Agreement, Bank shall, upon receipt in
full of the entire Purchase Price and upon the request of Borrower, execute and
promptly deliver to Borrower a security release certification certifying to
Borrower that Bank has released its security interest in and to the related
Eligible Mortgage Loans and any and all contract rights with respect to the
related Lock. Borrower acknowledges and understands, however, that any release
under this section is not intended to nor shall it be construed as a release of
any security interest Bank may have in the proceeds from the sale of such
Eligible Mortgage Loans, or of any other security interests Bank may have
pursuant hereto.

 

3. WARRANTIES, COVENANTS AND REPORTS OF BORROWER

 

3.1. Warranties and Affirmative Covenants of Borrower. While any obligation
hereunder remains unpaid, Borrower represents and warrants to, and covenants
with Bank:

 

  3.1.1.  Payment of Amounts Due. Borrower will pay the fees, interest and
principal on Advances and the debit balance, if any, of Borrower’s Loan Account
and Master Promissory Note executed pursuant hereto in accordance with the terms
hereof and thereof, and will observe, perform and comply with every covenant,
term and condition herein and therein expressed or implied on the part of
Borrower to be observed, performed or complied with.

 

  3.1.2.  Corporate Existence and Business. Borrower is duly organized,
qualified and In good standing under the laws of the State of California and in
those states where it does business, and Borrower will maintain and preserve its
corporate existence, rights and franchises in full force and effect.

 

  3.1.3.  Authorization. The execution of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all requisite
corporate action and this Agreement, the Master Promissory Note, and all other
documents to be executed by Borrower in connection herewith and therewith are
valid and binding obligations of the Borrower enforceable against Borrower in
accordance with their respective terms.

 

  3.1.4.  Accounts and Reports. Borrower will maintain a standard system of
accounting in accordance with generally accepted accounting principles and
practices and will furnish to Bank any financial reports or other information
requested as normally prepared by the Borrower. At reasonable times Bank may
inspect and copy Borrower’s books and records which relate to Bank’s collateral.

 

  3.1.5.  Adverse Changes. Borrower will promptly notify Bank of any material
adverse change in its financial condition, of the occurrence of an Event of
Default hereunder, or of the filing of any suit or proceeding in which an
adverse decision could have a material adverse effect upon it or its business.

 

  3.1.6.  Known Defaults. Borrower is not knowingly in default in the
performance of any obligations to other financial institutions or to Federal,
State or Municipal authorities.

 

  3.1.7.  Use of Proceeds. Borrower will not request an Advance under the Line
of Credit or otherwise use or attempt to use the proceeds of any such Advance
other than to fund the origination or acquisition of the specific Eligible
Mortgage Loan for which Borrower requests funding under the Line of Credit. In
addition, Borrower will not use or draw a Closing Check for any other purpose
but to fund all or some portion of the closing or acquisition of the Eligible
Mortgage Loan for which the documents required by Section 2.3.4. have been
provided to Bank, and no Closing Check shall be written for an amount which
exceeds the Advance Amount.

 

  3.1.8. 

Qualified Closing Agent. Borrower will employ or engage only those persons or
entities as a Closing Agent for any Eligible Mortgage Loan to be funded with an
Advance under the Line of Credit as shall not have been disapproved by Bank
prior to the date the Eligible Mortgage Loan is scheduled to close. Borrower
represents



--------------------------------------------------------------------------------

 

and warrants that as to each Closing Agent who is an attorney, Borrower will
have satisfied itself as to the character, standing, integrity, and ability of
such Closing Agent and, at a minimum, will have in its possession an insured
attorney closing letter or similar certification for the proposed Closing Agent
issued by a reputable title company. In no event, however, shall a Closing Agent
be an employee, director, officer, shareholder or interest holder of Borrower,
or otherwise an affiliate of Borrower.

 

  3.1.9.  Standard Documentation. Borrower will use its best efforts to ensure
that the Closing Agent uses only such documentation as is acceptable to FHA, VA
or FNMA, or that of the Qualified Investor which has issued a Lock to Purchase
the Eligible Mortgage Loan. In the event the Closing Agent proposes to use a
nonconforming document, Borrower will provide, or cause such Closing Agent to
provide, a copy of said documentation to Bank at least ten (10) Business Days
prior to the scheduled closing of such Eligible Mortgage Loan. Notwithstanding
the provision of such nonconforming documentation to Bank, Borrower represents
and warrants that the use of such nonconforming documentation in connection with
the Eligible Mortgage Loan will not violate the Lock in respect thereof, will
not give the Qualified Investor the right to refuse to Purchase the Eligible
Mortgage Loan for the Purchase Price, and will not otherwise adversely affect
the marketability of such Eligible Mortgage Loan in the secondary mortgage
market.

 

  3.1.10.  Possession of Eligible Mortgage Loan Documents. Prior to the time
Bank has received payment in full for any Advance to fund a particular Eligible
Mortgage Loan, Borrower will not request or accept delivery of the original
Mortgage Note, and if any such documents are delivered to Borrower in error or
otherwise, Borrower will immediately notify Bank of such event by telephone and
cause such documents to be delivered as soon as practical to Bank.

 

  3.1.11.  Net Worth, Liquidity, and Debt-to-Equity.

 

  1.1.11.1  Borrower’s Tangible Net Worth will at all times remain above
$3,000,000.00.

 

  1.1.11.2  Borrower’s Net Worth shall at all times meet or exceed 5% of
Borrower’s total liabilities.

 

  1.1.11.3  Borrower’s Liquidity shall at all times meet or exceed 5% of the
Maximum Line amount.

 

3.2. Borrower’s Covenants with Respect to All Mortgages. Borrower covenants with
respect to each Eligible Mortgage Loan to be funded hereunder that as of the
closing of each such Eligible Mortgage Loan:

 

  3.2.1.  Title Insurance. Such Eligible Mortgage Loan will have the form of
title insurance or title opinion required by FHA, VA, FNMA, GNMA, FHLMC, or the
Qualified Investor’s requirements, whichever is applicable.

 

  3.2.2.  Mortgages Will Comply With Locks. Such Eligible Mortgage Loan will
conform in all material respects with all requirements of the Lock to Purchase
it, and with customary standards and requirements for purchase and sale by
investors in the secondary market.

 

  3.2.3.  Validity and Enforceability. To the best of Borrower’s knowledge, each
deed of trust note or mortgage note, promissory note or bond, deed of trust,
mortgage and similar instrument included in each Eligible Mortgage Loan shall
have been executed by a person legally competent to execute such papers and
shall be a legally valid and enforceable obligation of said person. In addition
each mortgage note, promissory note or similar instrument will be a negotiable
instrument under the laws of the state having jurisdiction over such note and
the negotiability thereof, and the endorsement of such note or instrument by
Borrower, whether such endorsement appears on the body of the note or is
accomplished by use of an allonge, is an effective endorsement of the note which
does not and will not adversely affect the negotiability of such note or
instrument.

 

  3.2.4.  Maintain Records of Eligible Mortgage Loans. Borrower will maintain
complete and accurate records and books of account covering all collections,
payments on and other proceeds of each Eligible Mortgage Loan, and all payments
from Qualified Investors with respect to any such loans. Borrower will permit
Bank to inspect all the records and books and supporting data and to make copies
and extracts therefrom at its place of business during ordinary business hours
and upon request of Bank will furnish to Bank any information with respect to
any Eligible Mortgage Loan.

 

  32.5. 

Maintain Security Interest of Bank. Borrower will furnish to Bank such documents
as Bank may at any time deem necessary or desirable to perfect and maintain in
perfected status Bank’s security interest in the Collateral hereunder, to enable
Bank to enforce any Eligible Mortgage Loan or Lock, or to enable Bank to



--------------------------------------------------------------------------------

 

make direct sales and transmittals of Eligible Mortgage Loans to Qualified
Investors, and have the proceeds of such sales remitted directly to Bank.

 

  3.2.6.  Fidelity Bond. Borrower will maintain fidelity bond coverage in an
amount at least equal to $300,000 per incident with a maximum $15,000
deductible, and an errors and omissions insurance policy in an amount at least
equal to $300,000 per incident with a maximum of $15,000 deductible, in form and
coverage and with a company satisfactory to Bank with respect to all officers,
directors, agents, employees of Borrower. Borrower agrees to name Bank as direct
loss payee with right of action with respect to both policies and/or coverages.
Borrower agrees to provide satisfactory evidence of in-force policies upon
request, including irrevocable designation of loss payee with right of action.

 

  3.2.7.  Cooperate with Bank. Borrower will cooperate at all times through its
officers, agents, employees and directors with all officers, agents, employees,
attorneys, audit representatives, and accountants of the Bank with respect to
this Agreement and all actions contemplated or permitted hereunder.

 

  3.2.8.  Deliver Collateral. If at any time the value of the Collateral, as
determined by Bank with reference to objective secondary market criteria such
as, for example, the FHLMC posted rate, securing the obligations of Borrower
hereunder, shall be less than the amount Advanced on such Eligible Mortgage
Loan, Borrower shall, upon demand of Bank, deliver to Bank additional collateral
or other Eligible Mortgage Loan documentation or related papers as may be deemed
necessary by Bank to meet said requirements and secure the obligation of
Borrower hereunder.

 

  3.2.9.  Notice of Cancellation. If any Lock which is part of the Collateral
pledged to Bank is canceled, or should a Qualified Investor threaten to cancel
any such Lock, Borrower will immediately notify Bank of such cancellation or
threat in writing.

 

3.3. Negative Covenants of Borrower. Without the prior written consent of the
Bank, which consent shall not be un-reasonably withheld, and while any
obligation hereunder remains unpaid

 

  3.3.1.  Merger, Consolidation, Sale of Assets. Borrower will not enter into
any merger, consolidation, share exchange or similar transaction or, except in
the ordinary course of business, sell or transfer all or a substantial part of
its assets or earning power.

 

  3.3.2.  Change of Management. Borrower will not change its management or
substantially change its ownership.

 

  3.3.3.  Prepayment of Eligible Mortgage Loans. Borrower will not permit any
Mortgagor to prepay any installment of principal and interest on any Eligible
Mortgage Loan, unless such prepayments is remitted directly to Bank to reduce
Borrower’s indebtedness arising under this Agreement.

 

3.4. Reports to be Furnished by Borrower. While any obligation hereunder remains
unpaid, Borrower agrees to provide Bank with the following reports and
information on the following time basis:

 

  3.4.1.  To be provided annually, within 90 days of the fiscal year end of
Borrower and parent company William Lyon Homes:

 

  - Audited financial statements of Borrower prepared in accordance with GAAP.

 

  3.4.2.  To be provided quarterly, within 45 days of the end of Borrower’s
fiscal quarter:

 

  - Unaudited financial statements of Borrower, prepared in accordance with
GAAP.

 

4. LOCKS

 

Borrower agrees to have a Lock in its possession related to each Eligible Prime
Mortgage Loan to be originated or acquired hereunder, and to comply with all
Qualified Investor requirements in order to maintain each such Lock in full
force until the Purchase Date.

 

4.1.

Compliance with Locks. Prior to funding any Advance requested under the Line of
Credit, Bank may require (i) evidence of a Lock with respect to the Eligible
Mortgage Loan to be funded by such Advance, and (ii) that it be satisfied that
Borrower can meet the requirements of each such Lock, and (iii) that notice has
been given to the Closing Agent of Bank’s security interest in the Collateral,
and (iv) that the Eligible Mortgage Loans can be and will be



--------------------------------------------------------------------------------

 

assigned to Qualified Investors directly by Bank, and (v) that Bank will be
entitled and able receive the Purchase Price therefor under each Lock.

 

4.2. Sale of Eligible Mortgage Loans. With respect to each Eligible Mortgage
Loan, Borrower agrees that:

 

  4.2.1.  It will cooperate with Bank to ensure that the Eligible Mortgage Loan
is sold to the applicable or appropriate Qualified investor within the time
provided in the Lock unless extended by mutual agreement of which Bank is a
party.

 

  4.2.2.  Bank shall have the right to deliver all Eligible Mortgage Loans sold
to Qualified Investors and to receive the proceeds from the sale thereof, and
Borrower shall provide all papers, documents and instruments not in the
possession of Bank required by the Lock, and will take all acts necessary to
comply with the requirements of Qualified Investor within the relevant time
period.

 

  4.2.3.  If an Eligible Mortgage Loan is not sold within the applicable time
limits provided in paragraphs 1 or 2 above, the Borrower shall immediately
reduce its indebtedness under this Agreement by the amount of the Advance to
fund the closing of the Eligible Mortgage Loan affected, with applicable
interest thereon, unless Bank, in its sole and absolute discretion, should
determine to allow otherwise or to, for example, enter into a “workout”
situation with Borrower with respect to such Eligible Mortgage Loan or Loans.

 

5. RESERVED

 

6. EVENTS OF DEFAULT: REMEDIES

 

6.1. Events of Default. Upon the occurrence of any of the following events, all
of the Borrower’s liabilities hereunder and under the Master Promissory Note
shall, without further notice, at the sole option of the Bank, became
immediately due without demand for payment thereof: (a) the failure of any
obligor (which term shall include the Borrower, together with all endorsers,
sureties and guarantors of the note) to perform any agreement hereunder or
related to the loan evidenced by the Note (b) the filing of any action for the
appointment of a receiver for, the making of a general assignment for the
benefit of creditors by, or any other act of insolvency of any obligor, however
expressed or indicated (c) the entry of a materially adverse judgment against
any obligor (d) the filing of any materially adverse lien against any property
of any obligor (e) the taking of possession of any substantial part of the
property of any obligor at the instance of any governmental authority (f) the
dissolution, merger, consolidation or reorganization or change in control of any
obligor (g) the reasonable determination by the Bank that a material adverse
change has occurred in the financial condition of any obligor (h) the assignment
by the undersigned of any equity or other right in any of the Collateral to any
person or entity other than Bank without the prior written consent of Bank (i)
the Bank deeming itself to be insecure or (j) the failure to make any payment or
any other default on any other indebtedness owing by the undersigned to Bank.

 

6.2. Bank’s Rights and Remedies Upon Default. Upon the occurrence of an Event of
Default or upon default in any payment of principal or interest when due or at
the time or on the terms provided in any instrument evidencing or related to any
indebtedness of Borrower arising hereunder or in connection herewith, the
indebtedness arising hereunder shall, at the absolute option of Bank, become
immediately due and payable, or upon the non-performance by Borrower or any
secondarily liable party of any of the agreements or covenants contained herein
or in any of the papers related to the indebtedness arising hereunder or in
connection herewith, or in case of any depreciation in the value of said
Collateral below the market value agreed upon, the said indebtedness shall at
the absolute option of the Bank become immediately due and payable, and in any
such event Bank shall have full power and authority at any time or times
thereafter to exercise all or any one or more of the remedies and shall have all
of the rights of a secured party under the Uniform Commercial Code of Tennessee
(Code), and is hereby authorized immediately to sell the whole or any part of
the Collateral for the indebtedness evidenced hereby and by the Master
Promissory Note, or any substitute therefore or additions thereto, at any
brokers’ board or at public or private sale, at the sole option of Bank, without
notice of the amounts due or claimed to be due, without demand for payment,
without advertisement and without notice of sale, each and all of which is
hereby expressly waived, except such notice as is required under said Code and
to apply the net proceeds of such sale after deduction of all expenses for
collection, sale or delivery, including, but not limited to, attorneys fees and
expenses, to the payment of the indebtedness to Bank specifically secured
hereby, returning the surplus, if any, to Borrower unless other disposition
thereof is required by said Code. Upon any sale by virtue hereof, Bank may
purchase, unless otherwise prohibited by said Code, the whole or any part of the
aforesaid Collateral discharged from any statutory right of redemption, equity
or redemption, exemption from execution, or similar rights all of which are
hereby expressly waived and released. Any requirement of said Code for
reasonable notice shall be met, if such notice is mailed, postage prepaid, to
Borrower at the address of Borrower as shown on the records of Bank at least
five (5) days prior to the time of the sale, disposition or other event or thing
giving rise to the requirement of notice.



--------------------------------------------------------------------------------

6.3. Deposits. Set-off. Etc. It is further agreed that any moneys or other
property at any time in the possession of Bank belonging to Borrower, and any
deposits, balance of deposits or other sums at any time credited by or due from
Bank to Borrower, may at all times, at the option of Bank, be held and treated
as collateral security for the payment of liability of Borrower to Bank as
provided hereunder and under the terms of the Master Promissory Note, and Bank
may, at its sole option and at any time or from time to time after default, set
off the amount due or to become due hereon against any claim of Borrower against
Bank. To effect these rights Borrower agrees, upon request by Bank, immediately
to endorse, sign and execute all necessary instruments as Bank may request.

 

6.4. Exercise of Rights and Remedies. No delay or omission to exercise any
right, remedy or power shall impair the right, remedy or power nor shall be
construed to be a waiver of any Event of Default or an acquiescence therein. No
waiver of any Event of Default shall extend to any subsequent Event of Default.

 

7. POWER OF ATTORNEY

 

Borrower shall execute a power of attorney substantially in the form attached as
Exhibit D.

 

8. TERMINATION

 

This Agreement shall terminate on the Termination Date, unless terminated
earlier due to a breach by Borrower provided, however, the indebtedness arising
under this Agreement shall mature as provided in Section 2.6. hereof.
Termination of this Agreement shall not affect the rights, liabilities, and
obligations of the parties with respect to Eligible Mortgage Loans funded prior
to or after termination, or with respect to any security therefore. At the
termination, Borrower shall pay to Bank in full all obligations which may have
arisen under this Agreement, specifically including the payment of the debit
balance of the Loan Account and the Master Promissory Note.

 

9. INDEMNITY

 

Borrower shall indemnify Bank and hold Bank harmless against each and every
cost, loss, or expense, including court costs and attorney’s fees, arising from
any failure of Borrower to comply with any governmental or regulatory
requirements in connection with any Eligible Mortgage Loan.

 

10. MISCELLANEOUS

 

10.1.   Place of Payment of Obligations. All sums payable to Bank hereunder
shall be paid in Memphis, Tennessee, at Bank’s principal banking office, the
address of which is set forth above, or such other place as Bank may designate.

 

10.2.  Notices. All notices, requests, consents and demands shall be in writing
and shall be mailed by certified or registered mail, return receipt requested,
postage prepaid, to the addresses of Borrower and Bank, respectively, at the
addresses above set out.

 

10.3.  Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive the termination of this Agreement with
respect to all Eligible Mortgage Loans made hereunder prior to such termination,
until payment in full of Borrower’s obligations hereunder and under the Master
Promissory Note. All statements contained in any certificate or other instrument
delivered by Borrower hereunder shall be deemed to constitute representations
and warranties made by Borrower.

 

10.4.  Parties in Interest. All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto.

 

10.5.  Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

10.6.  Governing Law. This Agreement shall be deemed a contract made under the
laws of Tennessee, and shall be construed and enforced in accordance with and
governed by the laws of Tennessee, except with respect to the rate of interest
on the Master Promissory Note or Loan Account, which shall be governed by
applicable provisions of federal law.

 

10.7.  Counterparts. This Agreement may be executed simultaneously in several
counterparts, all of which together shall constitute one and the same
instrument.

 

10.8. 

Expenses of Enforcement. Borrower agrees to pay all reasonable attorneys’ fees,
expenses and other costs and charges incurred in the execution of the
transaction described herein, including, but not limited to, the documentation
thereof, the collection of any indebtedness arising under this Agreement, the
enforcement of the Bank’s rights hereunder, the protection and preservation of
any Collateral securing any indebtedness hereunder, the perfection of



--------------------------------------------------------------------------------

 

any security interest or lien contemplated hereby, and maintaining the
perfec_____ status of the same. Borrower’s Loan Account may be debited by the
amount of such expenses the payment of which shall be secured in the same manner
as loans made hereunder.

 

IN WITNESS WHEREOF, the parties, through their authorized officers have executed
this Agreement effective as of the date set out above on this 28 day of June,
2004.

 

First Tennessee Bank      

Duxford Financial, lnc. and/or Bayport

Mortgage, L. P.

By:  

/s/ Illegible

      By:  

/s/ Mark Carver

Its:   Vice President       Its:  

President

            By:  

/s/ Richard Frankel

            Its:  

Chairman

 

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004    Page 13 of 23



--------------------------------------------------------------------------------

EXHIBIT A

 

ADVANCE REQUEST and

 

SUPPLEMENTAL CLOSING INSTRUCTIONS

Duxford Financial, Inc. and/or Bayport Mortgage, L. P.

 

1.  ADVANCE REQUEST

 

A.

  Borrower & Property Address   B.  Mortgage Loan
description:                Loan Number:                        
_________________________   Loan Type:  FHA/VA  Jumbo  Conventional
Conforming  Conventional Non-Conforming     Last Name                   First
Initial     Amt of Note: $                            For Conventional
Non-Conforming Only:     _________________________     Date of Note:
                                        Lien Position:      1st            2nd  
  Address     Interest Rate:                                         FICO Score:
                                     _________________________     Pymt. Term
(Months)                           Loan to Value Ratio:                       
City                                ST         Zip     Investor:
                                              Debt Ratios:             /
            

 

 

    Cashier’s Check To Be Payable EXACTLY As Follows:
                                        
                                        

 

______________________________________________________________________________

    Title Insurer:                                         
                                        
                                                                           

 

   The undersigned authorized representative of Duxford Financial, Inc. and/or
Bayport Mortgage, L. P. (“Mortgage Company”) hereby requests an advance under
that certain Mortgage Warehouse Loan and Security Agreement (the “Agreement”),
between Mortgage Company and First Tennessee Bank, Memphis, Tennessee (the
“Bank”) and hereby certifies each of the following: 1) all of the information
set forth above is true and correct, and 2) the property which will be used to
secure the above Mortgage Loan is one-to-four family residential real property
ready for immediate occupancy, and 3) the mortgage loan is an Eligible Mortgage
Loan as that term is defined within the Agreement. Pursuant to the Agreement,
the undersigned authorized representative hereby 1) pledges, assigns, transfers
and grants to Bank a security interest in the Mortgage Loan described above and
all related Collateral as defined in the Agreement to secure the indebtedness
and obligations of the Mortgage Company to the Bank, and 2) agrees to hold all
documents related to the Mortgage Loan funded hereby in trust for and on behalf
of Bank until delivered to Bank in accordance with the Agreement, and 3) hereby
certifies that it has in its possession an insured closing letter pertaining to
the closing agent used to close this Mortgage Loan, and 4) the closing agent is
not in any way affiliated with either the Mortgage Company or the borrower.

 

    Duxford Financial, Inc. and/or Bayport Mortgage, L. P.

 

   

By:

 

 

--------------------------------------------------------------------------------

        Authorized Representative

 

  MORTGAGE COMPANY’S SUPPLEMENTAL CLOSING INSTRUCTIONS

 

In addition to all other loan closing instructions, and superceding any
instructions to the contrary, Duxford Financial, Inc. and/or Bayport Mortgage.
L. P. hereby instructs the closing agent (whether attorney or title company) as
follows:

 

  1. As Closing Agent in this transaction, you are hereby expressly authorized
by Duxford Financial, Inc. and/or Bayport Mortgage. L. P. to close the loan
described in Section I.A., above, (the “Mortgage Loan”) as its agent in the loan
closing. However, if you do not agree to follow these Supplemental Closing
Instructions or will not sign this document, you are not authorized to close the
Mortgage Loan nor to accept the proceeds from the Mortgage Loan.

 

  2. Please be aware that First Tennessee Bank (the “Bank”), as warehouse lender
in this transaction, will have a first priority security interest in the
Mortgage Loan to be closed herewith. On behalf of the Bank, Duxford Financial,
Inc. and/or Bayport Mortgage, L. P. hereby instructs you to hold the note
evidencing the Mortgage Loan for the benefit of the Bank, and to transmit same
to the delivery address indicated below, and to no other address except pursuant
to written instructions delivered to you by Bank.

 

  3. After consummation of the loan closing, please sign this document
indicating that the loan described in 1.A. has been closed and that all loan
closing instructions have been followed.

 

  4. Within 1 business day after settlement, please sign below and deliver this
document, AND the original note evidencing the Mortgage Loan, AND such other
documents as the Mortgage Company may direct you to deliver to the address
indicated below.

 

  5. Submit the mortgage or deed of trust to the proper recording agent for
recording, thereby creating a valid lien on the property described in Section
1.A., above, subject only to those encumbrances shown in Schedule B of the title
insurance binder.

 

  6. The documents described in paragraph 4 above must be sent via overnight
courier as soon as reasonably practical after disbursement of the Mortgage Loan
but in no event later than the first business day after the loan is disbursed.
If for any reason you should be unable to provide these documents by the second
business day after the date the loan is closed, or should you identify any
problems with any of the documents, you should then immediately contact the
Bank’s Vice President of Mortgage Warehouse Lending at (888) 297-0222 and inform
such person of the delay, reasons therefor or problems identified.

 

Bank’s Address:

L. P

   First Tennessee Bank    Mortgage Co.’s Address    Duxford Financial, Inc.
and/or Bayport Mortgage.      Mortgage Warehouse Lending         In Trust For
First Tennessee Bank      7640 Poplar, Suite 210         1300 Dove Street, Suite
200      Germantown, TN 38138         Newport Beach, CA 92660

 

  CLOSING ATTORNEY OR TITLE COMPANY SIGNATURE

 

Receipt of these Supplemental Closing Instructions is hereby acknowledged.

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Closing Attorney (if any)                                    By   

Title Company (if any)                        By

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 14 of 23



--------------------------------------------------------------------------------

EXHIBIT B

MASTER PROMISSORY NOTE

 

$30,000,000.00

   June 1, 2004      Memphis, Tennessee

 

FOR VALUE RECEIVED, the undersigned (“Borrower”)(jointly and severally if more
than one) promises to pay to the order of First Tennessee Bank, Memphis,
Tennessee (“Bank”), or to the order of any subsequent holder hereof, in lawful
money of the United States of America, the principal sum of the aggregate unpaid
principal amount of all advances pursuant to that certain Mortgage Warehouse
Loan Agreement of even date herewith (“Agreement”) between the undersigned and
the Bank, together with interest thereon at the rate hereinafter specified from
the Funding Date of each advance. The maximum aggregate unpaid principal amount
of all advances pursuant to the Agreement shall be $30,000,000.00 unless the
Bank, in its sole discretion, honors Borrower requests for aggregate advances in
excess of $30,000,000.00.

 

Capitalized terms not defined herein shall have the meaning defined within the
Agreement.

 

Subject to the limitations hereinafter set forth, the disbursed and unpaid
principal balances of the indebtedness evidenced hereby shall bear interest
prior to repayment at a variable rate per annum (“Warehouse Rate”) which shall,
from day to day, be equal to the lesser of (a) the maximum effective variable
contract rate of interest (“Maximum Rate”) which Bank may from time to time
lawfully charge, or (b) a rate equal to One Month LIBOR + 2.75%. It is agreed
that interest shall be calculated on the basis of a 365 (366 in Leap year) day
year unless calculation on that basis would result in Bank receiving interest at
a rate in excess of the maximum rate of interest which Bank is permitted by law
to contract for and charge, in which case such indebtedness shall bear interest
at such maximum rate. The indebtedness shall also bear interest after maturity
(whether by demand, acceleration or otherwise) at the maximum rate of interest
which Bank is permitted by law to contract for and charge thereon.

 

As to principal and interest as computed above, each advance hereunder, and
interest accrued thereon shall be payable on the earlier of:

 

(i) Forty-Five (45) days from the Advance Date of the Eligible Mortgage Loan.

 

(ii) On the date of funding of the Purchase Price by any Qualified Investor for
the Purchase of an Eligible Mortgage Loan which was funded by the advance, or

 

(iii) Termination of this Note.

 

Maturity. Notwithstanding the foregoing, the entire outstanding principal
balance hereunder together with all accrued but unpaid interest shall be due and
payable in full on May 31, 2005.

 

The Bank may, in its sole discretion, honor one or more advances requested
hereunder by the Borrower after maturity, and any such advance shall be
considered an extension of credit hereunder and governed by the terms of the
Agreement. Any such advance shall be immediately due and payable.

 

Any unpaid principal and interest accrued thereon shall also bear interest, from
the date of maturity as set forth above, (whether by demand, acceleration or
otherwise) until the unpaid advance is fully satisfied, at the maximum rate of
interest which Bank is permitted by law to contract for and charge on the date
hereof or such maximum rate so permitted on the maturity date hereof, whichever
is greater.

 

The Base Rate is one of several interest rate indices employed by the Bank. The
undersigned acknowledges that the Bank has made, and may hereafter make, loans
bearing interest at rates which are higher or lower than the Base Rate.

 

Any renewal or extension of the debt evidenced hereby shall bear interest at the
rate of interest set by Bank at that time, not to exceed the maximum rate which
Bank is permitted by law to contract for and charge either on the date hereof or
on the date of such renewal or extension, whichever is greater.

 

All installments, prepayments and payments of principal and interest shall be
applied first to fees, then to interest, and the balance to principal due
hereunder and are payable at Bank, 165 Madison, Memphis, Tennessee 38103, or
such other place or places as the holder hereof may from time to time designate
in writing, in lawful money of the United States of America which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment. This note and the indebtedness evidenced hereby are secured by an
assignment of all mortgages and deeds of trust together with an endorsement of
all notes evidencing Eligible Mortgage Loans under the Agreement, Commitments
from Qualified

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 15 of 23



--------------------------------------------------------------------------------

Investors to Purchase the Eligible Mortgage Loans, the proceeds of such Eligible
Mortgage Loans, and any accounts maintained by Borrower at Bank.

 

The undersigned hereby agree(s) to pay all reasonable expenses directly related
to the loan evidenced hereby incurred or to be incurred in its making, servicing
or collection, including without limitation reasonable attorney’s fees. The
undersigned further agree to pay to Bank upon demand all reasonable charges for
services rendered or to be rendered, and reasonable expenses incurred or to be
incurred, to or on behalf of the undersigned in connection with borrowing
evidenced hereby including, but not limited to, fees of any Custodian, provided
that charges for such services rendered by officers or employees of the Bank
shall be limited to those rendered directly for the inspecting and verification
of collateral prior to the loan being made, servicing and verifying the
collateral securing said loan, and the collection of said loan.

 

It is contemplated that the original principal sum evidenced hereby shall be
reduced from time to time, and that additional loans and advances may be made in
the future, which additional loans and/or advances shall be evidenced by this
Note and subject to its terms and conditions.

 

Upon the happening of any of the following events, all of the aforesaid
liabilities shall, without notice except as provided under the terms of the
Agreement, at the option of the Bank, become immediately due without demand for
payment thereof: (a) the failure of any Obligor (which term shall include the
undersigned makers, together with all endorsers, sureties and guarantors of this
Note) to perform any agreement hereunder or related to the loan evidenced hereby
(b) the filing of any action for the appointment of a receiver for, the making
of a general assignment for the benefit of creditors by, or any other act of
insolvency of any Obligor, however expressed or indicated (c) the entry of a
materially adverse judgment against any Obligor (d) the filing of any materially
adverse lien against any property of any obligor (e) the taking of possession of
any substantial part of the property of any Obligor at the instance of any
governmental authority (f) the dissolution, merger, consolidation or
reorganization of change in control of any Obligor (g) the reasonable
determination by the Bank that a material adverse change has occurred in the
financial condition of any Obligor (h) the assignment by the undersigned of any
equity or other right in any of the collateral without the written consent of
the Bank (i) the Bank deeming itself to be insecure or (j) the occurrence of any
event of default under the Agreement or the failure to make any payment or any
other default on any other indebtedness owing by the undersigned to Bank.

 

The undersigned shall have the privilege, at any time and from time to time, of
prepaying, in whole or in part, the then outstanding principal balance
hereunder, together with accrued interest thereon, without penalty or premium.

 

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to enforce its collection, or to protect the security for its
payments, the undersigned will pay all reasonable costs of collection and
litigation, together with a reasonable attorney’s fee.

 

The makers, endorsers, sureties and guarantors hereof waive presentment, demand,
protest and notice or protest of demand and of dishonor and nonpayment and
expressly agree that this Note, or any payment or installment hereunder, may be
extended, modified or renewed from time to time, in whole or in part, without
limit as to the number of such extensions or modifications or the period or
periods thereof and without notice to them and without in any way affecting
their liability, and further expressly agree that any present or future security
for the indebtedness evidenced hereby or for any indebtedness due by the
undersigned to the holder hereof may be released or, after default, liquidated
from time to time, in whole or in part, without notice to them and without in
any way affecting their liability.

 

No delay on the part of the holder hereof in exercising any right shall operate
as a waiver of any such right.

 

This document and associated documents will be governed by and construed in
accordance with the laws of the State of Tennessee, except with respect to
interest which shall be governed by applicable provisions of federal law.

 

                   EXHIBIT ONLY By:        

 

                                EXHIBIT ONLY                             

     Its:                                    EXHIBIT
ONLY                            

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 16 of 23



--------------------------------------------------------------------------------

EXHIBIT C

 

BAILEE LETTER

 

Loan Name                                                                  

Loan Amount                                                              

 

Dear Investor:

 

The mortgage notes and other documents enclosed herewith (“the Collateral”) have
been assigned and pledged to First Tennessee Bank of Memphis, TN. (the “Bank”)
to secure payment of all sums owing the Bank by Duxford Financial, Inc. and/or
Bayport Mortgage, L. P. (“Borrower”) arising under that certain Mortgage
Warehouse Loan and Security Agreement dated June 1, 2004, and certain related
security agreements.

 

The Mortgage Note(s), and all other documents relating thereto, whether now or
hereafter delivered to you, are to be held by you as a bailee in possession on
behalf of and for the benefit of the Bank, for the purpose of perfecting the
security interest of the Bank in such Mortgage Note(s), and subject to the
Bank’s direction and control. It is our mutual understanding that the Mortgage
Note(s) constitute collateral securing the obligations of the Borrower to the
Bank and that all proceeds thereof should be promptly paid to the Bank for
application to such obligation. The Mortgage Note(s) held by you hereunder for
any period shall at all times be segregated from other property owned or held by
you.

 

In addition to the foregoing, (1) if the Mortgage Note(s) is/are accepted for
purchase by you, the applicable proceeds of such purchase are, within twenty-one
(21) calendar days after the date of delivery of this letter, to be wire
transferred using the following

 

WIRE TRANSFER INSTRUCTIONS:

 

First Tennessee Bank / Memphis, Tennessee

ABA #084000026

         

For Credit to: FTB Warehouse Clearing Account

    

                         Account #100108253

    

                         For Final Credit to: BRKR0032 / Duxford Financial, Inc.
and/or Bayport Mortgage, L. P.

                                                             REF: {Loan(s) being
purchased by you}

 

to the Bank in immediately available funds at the Bank for credit to the account
of the Borrower, and (2) any Mortgage Note which is not accepted for purchase by
you should be returned via overnight delivery, within twenty-one (21) days after
the date of delivery of this letter, to:

 

FIRST TENNESSEE BANK

ATTN: MORTGAGE WAREHOUSE LENDING

7640 POPLAR AVE. SUITE 210

GERMANTOWN, TENNESSEE 38138

 

along with all other documents relating to such Mortgage Note(s), unless
otherwise directed by the Bank. In no event should the Mortgage Note(s) be
delivered to any party other than the Bank, or otherwise dealt with by you,
without the prior written consent of the Bank. The Mortgage Note(s) and related
documents have not been assigned or transferred by the Bank to any other party.
The Bank’s security interest in the Mortgage Note(s) shall be deemed to have
been released only upon the receipt by the Bank of the full amount of cash
proceeds from the purchase of such Mortgage Note(s). The Bank’s security
interest in the Mortgage Note(s) shall then terminate and be canceled without
further action upon Bank’s receipt of said proceeds. You are not to honor any
requests or instructions from the Borrower relating to any Mortgage Note(s), or
any other documents relating thereto, unless you have received the prior written
consent of the Bank to such new or variant instructions, or until the Bank has
received the applicable proceeds from the sale of such Mortgage Note(s). If you
have any questions, please address your inquiries to the Bank’s Vice President
of Mortgage Warehouse Lending, whose phone number is (888) 297-0222.

 

If the terms hereof are acceptable to you, please have an authorized officer of
your institution execute the enclosed copy of this letter in the space provided
below and promptly return such copy to the Bank at the above address.

 

Thank you for your cooperation with this matter.

 

FIRST TENNESSEE BANK

By:                                                                          

INVESTOR ACCEPTANCE:

ALL TERMS ACKNOWLEDGED, AGREED AND ACCEPTED THIS DATE:

By:                                                                          

Title:                                                                      

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 17 of 23



--------------------------------------------------------------------------------

EXHIBIT D

POWER OF ATTORNEY

 

Duxford Financial, Inc. and/or Bayport Mortgage, L. P. hereby irrevocably
appoints Robert A. Garrett as its attorney-in-fact with full power of
substitution for, and on behalf of it, and in its name, to endorse or to cancel
the endorsement of any mortgage notes, to complete, execute, deliver and record
any assignment, mortgage, financing statement or other instrument; to take all
necessary and appropriate action in its name with respect to any mortgage loan
and any commitment for sale of the mortgage loan and the servicing of any
mortgage loan transferred to Bank pursuant to the Mortgage Warehouse and
Security Agreement (the “Agreement”) executed June 1, 2004 including but not
limited to selling the Mortgage Loans to an investor, to commence, prosecute,
settle, discontinue, defend or otherwise dispose of any claim relating to any
mortgage note, commitment, mortgage, and loan, or any collateral under the
Agreement and to sign the name of Duxford Financial, Inc. and/or Bayport
Mortgage, L. P. wherever appropriate to any power granted by the Mortgage
Warehouse and Security Agreement executed June 1, 2004.

 

By:

 

/s/ MARK CARVER

--------------------------------------------------------------------------------

Its:

 

President

 

STATE OF California

COUNTY OF Orange

 

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 28th day of June, 2004, within my jurisdiction, the
within named Mark Carver, who acknowledged that (he) is President of Duxford
Financial, Inc. and/or Bayport Mortgage, L. P., a California Corporation, and
that for and on behalf of the said Corporation, and as its act and deed
(he)(she) executed the above and foregoing instrument, after first having been
duly authorized by said Corporation so to do.

 

/s/ [ILLEGIBLE SIGNATURE]

--------------------------------------------------------------------------------

NOTARY PUBLIC

 

My Commission Expires:

11/09/2005

 

[SEAL APPEARS HERE]

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 18 of 23



--------------------------------------------------------------------------------

EXHIBIT E

QUALIFIED INVESTORS

(To be provided by Borrower

and subject to Bank’s approval.)

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 19 of 23



--------------------------------------------------------------------------------

EXHIBIT F

Commitment Letter

 

June 1, 2004

 

Mark Carver

Duxford Financial, Inc. and/or Bayport Mortgage, L. P.

1300 Dove Street, Suite 200

Newport Beach, CA 92660

 

Re:         Warehouse Facility Commitment Terms

 

Dear Mr. Carver,

 

First Tennessee Bank (“Bank”) is pleased to make a warehouse line of credit
available to Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (“Borrower”)
based upon the following terms and in accordance with terms and conditions
stated within the Mortgage Warehouse Loan and Security Agreement (“Agreement”)
pertaining to this facility. All terms contained within this letter (“Commitment
Letter”) shall be binding and shall be considered to be part of the Agreement
upon mutual acceptance by all parties. This loan commitment shall expire 30 days
from the date of this letter unless accepted and executed prior to that date.
This commitment replaces all prior warehouse facility commitments made to
Duxford Financial, Inc. and/or Bayport Mortgage, L. P. by the Bank and is not in
addition to any such prior commitments.

 

The terms of this commitment are as follows:

 

Total Maximum Line Amount:    $30,000,000.00 Committed Line:    $20,000,000.00
Uncommitted Line:    $10,000,000.00 Purpose:    To fund Borrower’s origination
of single family residential mortgage loans which meet all eligible collateral
criteria, as may be amended by Bank from time to time. Interest Rate:    Equal
to One Month LIBOR + 2.75%. Fees:    $40.00 per check advance under the line.
$175.00 per wire advance under the line. Each mortgage loan must be funded with
a separate advance made payable to a title company or insured closing attorney.
Advance rate:   

The lesser of:

1. 100% of the net funding amount on the HUD-1, or

2. The unpaid principal balance of the mortgage loan being originated.

3. 99% of the Market Value of the mortgage loan being funded.

Maximum Dwell:    Forty-Five (45) days Maximum Wet Period:    3 business days
Commitment Expiration:    May 31, 2005 Eligible Collateral:    See Exhibit G of
the Mortgage Warehouse Loan and Security Agreement. Maximum Loan Size:    Loans
in excess of $750,000.00 must be approved by Bank prior to funding.

 

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 20 of 23



--------------------------------------------------------------------------------

Guarantor(s):

   None

Financial Covenants:

  

1. Borrower and William Lyon Homes, (parent company) agree to maintain a minimum
combined net worth of $3,000,000.00 as described within the Agreement,

2. Net worth of Borrower to meet or exceed 5% of Borrower’s outstanding
liabilities at all times.

3. Borrower’s Liquidity shall at all times meet or exceed 5% of the Maximum Line
amount.

Other Covenants:

  

1. Borrower agrees to maintain fidelity and E&O coverage in force in an amount
equal to at least $300,000 per incident, with a maximum deductible of $15,000.

2. Borrower agrees to provide Bank audited financial statements prepared in
accordance with GAAP annually,

3. Borrower agrees to provide Bank unaudited financial statements prepared in
accordance with GAAP quarterly,

4. Borrower agrees to provide Bank parent company William Lyon Homes, audited
financial statements in accordance with GAAP annually.

5. Borrower agrees not to use or attempt to use this warehouse facility to
repurchase any mortgage loan,

6. Various other covenants, representations, and warranties as listed in the
Mortgage Warehouse Loan and Security Agreement.

 

Please indicate your acceptance of these terms by executing below.

If you have any questions or I may be of assistance in any way, please call.

 

Sincerely

 

Gaither Daugherty

Vice President – Warehouse Lending

 

Agreed to and accepted this 20 day of June, 2004.

 

Duxford Financial, Inc. and/or Bayport Mortgage, L. P.

By:

 

/s/ Mark Carver

--------------------------------------------------------------------------------

Its:

  President

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 21 of 23



--------------------------------------------------------------------------------

EXHIBIT G

ELIGIBLE MORTGAGE LOAN CRITERIA

 

Subject to change from time to time at the Bank’s sole discretion, the following
loans will be considered eligible for warehousing under each Mortgage Warehouse
Loan and Security Agreement:

 

To be warehoused, each loan must:

 

A. be secured by one-to-four family residential real property, AND

 

B. be ready for immediate occupancy, AND

 

C. be located within one of the 48 contiguous United States, AND

 

D. be no more than 30 days old on the Advance Date.

 

  1. Loans which conform to FHA, VA, FNMA, or FHLMC guidelines and certain other
loans covered by private mortgage insurance may always be warehoused, subject to
each warehouse line’s maximum line of credit.

 

  2. Conventional Non-conforming loans may also be warehoused, subject to each
warehouse line’s maximum line of credit and subject to the following:

 

A. No more than 5% of a warehouse line may be used to warehouse loans graded 5;
AND

 

B. No more than 15% of a warehouse line may be used to warehouse the combined
total of all loans graded 4 or 5; AND

 

C. No more than 35% of a warehouse line may be used to warehouse the combined
total of all loans graded 3, 4 or 5; AND

 

D. No more than 85% of a warehouse line may be used to warehouse the combined
total of all loans graded 2, 3, 4 or 5; AND

 

E. Up to 100% of a warehouse line may be used to warehouse the combined total of
all loans graded 1, 2, 3, 4 or 5.

 

F. Loans which fall below the minimum grade 5 FICO criterion or which fall above
the maximum grade 5 CLTV criterion may not be warehoused.

 

  3. All loans warehoused will be graded by the Bank in accordance with the
following “Table of Mortgage Loan Grades” (Table on next page):

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 22 of 23



--------------------------------------------------------------------------------

TABLE OF MORTGAGE LOAN GRADES

 

Combined Loan to Value Ratio

 

FICO Credit Score

--------------------------------------------------------------------------------

  

100 %

or Less

--------------------------------------------------------------------------------

  

95%

or Less

--------------------------------------------------------------------------------

  

90%

or Less

--------------------------------------------------------------------------------

  

85%

or Less

--------------------------------------------------------------------------------

  

80%

or Less

--------------------------------------------------------------------------------

  

70%

or Less

--------------------------------------------------------------------------------

  

60%

or Less

--------------------------------------------------------------------------------

  

50%

or Less

--------------------------------------------------------------------------------

FHA, VA, FNMA, FHLMC, or Loans covered by MI*

   1    1    1    1    1    1    1    1

720 or Above

   2    2    2    1    1    1    1    1

700 to 719

   3    2    2    2    2    2    1    1

670 to 699

   3    3    2    2    2    2    2    2

640 to 669

   4    3    3    3    3    3    3    3

620 to 639

   5    4    3    3    3    3    3    3

600 to 619

   5    5    4    4    4    4    4    4

550 to 599

   5    5    5    5    4    4    4    4

500 to 549

   5    5    5    5    5    5    4    4

Below 500

   Not
Allowed    Not
Allowed    Not
Allowed    Not
Allowed    Not
Allowed    Not
Allowed    Not
Allowed    Not
Allowed

 

* Non-conforming loans are considered Grade 1 if covered to 75% or less by
private mortgage insurance naming the lender as the insured. MI coverage must be
noted on the ARC and certificate must be faxed with the ARC to qualify for this
special grading.

 

4. Mortgage Loans which have been previously warehoused or which have been
re-purchased by the warehouse borrower are specifically not eligible for
warehousing.

 

--------------------------------------------------------------------------------

Loan Agreement - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. (32) -
June 1, 2004

   Page 23 of 23



--------------------------------------------------------------------------------

2500

MASTER PROMISSORY NOTE

 

$30,000,000.00

  June 1, 2004     Memphis, Tennessee

 

FOR VALUE RECEIVED, the undersigned (“Borrower”)(jointly and severally if more
than one) promises to pay to the order of First Tennessee Bank, Memphis,
Tennessee (“Bank”), or to the order of any subsequent holder hereof, in lawful
money of the United States of America, the principal sum of the aggregate unpaid
principal amount of all advances pursuant to that certain Mortgage Warehouse
Loan Agreement of even date herewith (“Agreement”) between the undersigned and
the Bank, together with interest thereon at the rate hereinafter specified from
the Funding Date of each advance. The maximum aggregate unpaid principal amount
of all advances pursuant to the Agreement shall be $30,000,000.00 unless the
Bank, in its sole discretion, honors Borrower requests for aggregate advances in
excess of $30,000,000.00.

 

Capitalized terms not defined herein shall have the meaning defined within the
Agreement.

 

Subject to the limitations hereinafter set forth, the disbursed and unpaid
principal balances of the indebtedness evidenced hereby shall bear interest
prior to repayment at a variable rate per annum (“Warehouse Rate”) which shall,
from day to day, be equal to the lesser of (a) the maximum effective variable
contract rate of interest (“Maximum Rate”) which Bank may from time to time
lawfully charge, or (b) a rate equal to One Month LIBOR + 2.75%. It is agreed
that interest shall be calculated on the basis of a 365 (366 in Leap year) day
year unless calculation on that basis would result in Bank receiving interest at
a rate in excess of the maximum rate of interest which Bank is permitted by law
to contract for and charge, in which case such indebtedness shall bear interest
at such maximum rate. The indebtedness shall also bear interest after maturity
(whether by demand, acceleration or otherwise) at the maximum rate of interest
which Bank is permitted by law to contract for and charge thereon.

 

Principal and interest as computed above shall be payable in the following
manner:

 

As to Principal and accrued interest, each advance hereunder, and interest
accrued thereon shall be payable on the earlier of:

 

(i) Forty-Five (45) days from the Advance Date of the Eligible Mortgage Loan,

 

(ii) On the date of funding of the Purchase Price by any Qualified Investor for
the Purchase of an Eligible Mortgage Loan which was funded by the advance, or

 

(iii) Termination of this Note.

 

Maturity. Notwithstanding the foregoing, the entire outstanding principal
balance hereunder together with all accrued but unpaid interest shall be due and
payable in full on May 31, 2005.

 

The Bank may, in its sole discretion, honor one or more advances requested
hereunder by the Borrower after maturity, and any such advance shall be
considered an extension of credit hereunder and governed by the terms of the
Agreement. Any such advance shall be immediately due and payable.

 

Any unpaid principal and interest accrued thereon shall also bear interest, from
the date of maturity as set forth above, (whether by demand, acceleration or
otherwise) until the unpaid

 

--------------------------------------------------------------------------------

Note - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. - June 1, 2004

   Page 1 of 4



--------------------------------------------------------------------------------

advance is fully satisfied, at the maximum rate of interest which Bank is
permitted by law to contract for and charge on the date hereof or such maximum
rate so permitted on the maturity date hereof, whichever is greater.

 

The Base Rate is one of several interest rate indices employed by the Bank. The
undersigned acknowledges that the Bank has made, and may hereafter make, loans
bearing interest at rates which are higher or lower than the Base Rate.

 

Any renewal or extension of the debt evidenced hereby shall bear interest at the
rate of interest set by Bank at that time, not to exceed the maximum rate which
Bank is permitted by law to contract for and charge either on the date hereof or
on the date of such renewal or extension, whichever is greater.

 

All installments, prepayments and payments of principal and interest shall be
applied first to fees, then to interest, and the balance to principal due
hereunder and are payable at Bank, 165 Madison, Memphis, Tennessee 38103, or
such other place or places as the holder hereof may from time to time designate
in writing, in lawful money of the United States of America which shall be legal
tender in payment of all debts and dues, public and private, at the time of
payment. This note and the indebtedness evidenced hereby are secured by an
assignment of all mortgages and deeds of trust together with an endorsement of
all notes evidencing Eligible Mortgage Loans under the Agreement, Commitments
from Qualified Investors to Purchase the Eligible Mortgage Loans, the proceeds
of such Eligible Mortgage Loans, and any accounts maintained by Borrower at
Bank.

 

Upon default of the Borrower, the undersigned hereby agree(s) to pay all
reasonable expenses directly related to the loan evidenced hereby incurred or to
be incurred in its making, servicing or collection, including without limitation
reasonable attorney’s fees. The undersigned further agree to pay to Bank upon
demand all reasonable charges for services rendered or to be rendered, and
reasonable expenses incurred or to be incurred, to or on behalf of the
undersigned in connection with borrowing evidenced hereby including, but not
limited to, fees of any Custodian, provided that charges for such services
rendered by officers or employees of the Bank shall be limited to those rendered
directly for the inspecting and verification of collateral prior to the loan
being made, servicing and verifying the collateral securing said loan, and the
collection of said loan.

 

It is contemplated that the original principal sum evidenced hereby shall be
reduced from time to time, and that additional loans and advances may be made in
the future, which additional loans and/or advances shall be evidenced by this
Note and subject to its terms and conditions.

 

Upon the happening of any of the following events, all of the aforesaid
liabilities shall, without notice except as provided under the terms of the
Agreement, at the option of the Bank, become immediately due without demand for
payment thereof: (a) the failure of any Obligor (which term shall include the
undersigned makers, together with all endorsers, sureties and guarantors of this
Note) to perform any agreement hereunder or related to the loan evidenced hereby
(b) the filing of any action for the appointment of a receiver for, the making
of a general assignment for the benefit of creditors by, or any other act of
insolvency of any Obligor, however expressed or indicated (c) the entry of a
materially adverse judgment against any Obligor (d) the filing of any materially
adverse lien against any property of any obligor (e) the taking of possession of
any substantial part of the property of any Obligor at the instance of any
governmental authority (f) the dissolution, merger, consolidation or
reorganization of change in control of any Obligor (g) the reasonable
determination by the Bank that a material adverse change has occurred in the
financial condition of any Obligor (h) the assignment by the undersigned of any
equity or other right in any of the collateral without the written consent of
the Bank (i) the Bank deeming itself to be insecure or (j) the occurrence of any
event of default under the Agreement or the failure to make any payment or any
other default on any other indebtedness owing by the undersigned to Bank.

 

--------------------------------------------------------------------------------

Note - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. - June 1, 2004

   Page 2 of 4



--------------------------------------------------------------------------------

The undersigned shall have the privilege, at any time and from time to time, of
prepaying, in whole or in part, the then outstanding principal balance
hereunder, together with accrued interest thereon, without penalty or premium.

 

If this Note is placed in the hands of an attorney for collection, by suit or
otherwise, or to enforce its collection, or to protect the security for its
payments, the undersigned will pay all reasonable costs of collection and
litigation, together with a reasonable attorney’s fee.

 

The makers, endorsers, sureties and guarantors hereof waive presentment, demand,
protest and notice or protest of demand and of dishonor and nonpayment and
expressly agree that this Note, or any payment or installment hereunder, may be
extended, modified or renewed from time to time, in whole or in part, without
limit as to the number of such extensions or modifications or the period or
periods thereof and without notice to them and without in any way affecting
their liability, and further expressly agree that any present or future security
for the indebtedness evidenced hereby or for any indebtedness due by the
undersigned to the holder hereof may be released or, after default, liquidated
from time to time, in whole or in part, without notice to them and without in
any way affecting their liability.

 

No delay on the part of the holder hereof in exercising any right shall operate
as a waiver of any such right.

 

This document and associated documents will be governed by and construed in
accordance with the laws of the State of Tennessee, except with respect to
interest which shall be governed by applicable provisions of federal law.

 

            Duxford Financial, Inc. and/or Bayport Mortgage, L. P.            

By:

 

    /s/ Mark Carver

--------------------------------------------------------------------------------

           

Its:

 

President

           

By:

 

    /s/ Richard Frankel

--------------------------------------------------------------------------------

           

Its:

  Chairman

 

--------------------------------------------------------------------------------

Note - Duxford Financial, Inc. and/or Bayport Mortgage, L. P. - June 1, 2004

   Page 3 of 4



--------------------------------------------------------------------------------

[GRAPHIC APPEARS HERE]

Authorized Signers

 

Mortgage Warehouse Lending

7640 Poplar Ave., Suite 210

Germantown, TN 38138

 

Below is a current list of signers authorized to sign documents pertaining to
our First Tennessee warehouse facility. Effective upon receipt, the following
signatures should be honored on the particular documents indicated.

x This document is intended to REPLACE our current Authorized Signers form on
file with First Tennessee Mortgage Warehouse Lending.

 

SECTION ONE - “ADVANCE REQUEST AND SUPPLEMENTAL CLOSING INSTRUCTIONS”:

Each of the following individuals are hereby authorized to sign Advance Request
and Supplemental Closing Instructions (ARC) forms:

 

Printed Name   Specimen Signature Mark Carver  

/s/    Mark Carver

--------------------------------------------------------------------------------

Faith C. Harper  

/s/    Faith C. Harper

--------------------------------------------------------------------------------

Chandra L. Smock  

/s/    Chandra L. Smock

--------------------------------------------------------------------------------

Jennifer Lyons  

/s/    Jennifer Lyons

--------------------------------------------------------------------------------

Jannet Rivera  

/s/    Jannet Rivera

--------------------------------------------------------------------------------

Sharron Lucas  

/s/    Sharron Lucas

--------------------------------------------------------------------------------

 

SECTION TWO - CHECKS AND WIRE TRANSFER REQUESTS:

 

Each of the following individuals are hereby authorized to sign advance checks
and wire transfer requests drawn against the warehouse clearing account at First
Tennessee Bank, Memphis, TN:

 

Printed Name   Specimen Signature Mark Carver  

/s/    Mark Carver

--------------------------------------------------------------------------------

Faith C. Harper  

/s/    Faith C. Harper

--------------------------------------------------------------------------------

Chandra L. Smock  

/s/    Chandra L. Smock

--------------------------------------------------------------------------------

Cherie Lynn Edborg  

/s/    Cherie Lynn Edborg

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Multiple Signatures Required              (insert number)

Please indicate here if you wish to require more than one authorized signer from
your company to sign advance checks / wire requests.

 

Sincerely,

Duxford Financial, Inc. and/or Bayport Mortgage, L. P.

 

By:

 

/s/ Mark Carver

--------------------------------------------------------------------------------

  Date:    7-6-04     (Corporate Officer Authorized by Board Resolution)    